           Case 1:18-cr-00633-ERK Document 28 Filed 02/15/19 Page 1 of 1 PageID #: 113
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No.     18 CR 633 (ERK)
                    Yevgeniy Timchenko                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Yevgeniy Timchenko                                                                                           .


Date:          02/15/2019                                                                        /s/
                                                                                         Attorney’s signature


                                                                                   SAMUEL JACOBSON, ESQ.
                                                                                     Printed name and bar number
                                                                                  Federal Defenders of New York
                                                                                 One Pierrepont Plaza - 16th Floor
                                                                                    Brooklyn, New York 11201

                                                                                               Address

                                                                                    samuel_i_jacobson@fd.org
                                                                                            E-mail address

                                                                                          (718) 407-7429
                                                                                          Telephone number

                                                                                          (718) 855-0760
                                                                                             FAX number
